Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors General Electric Company: We consent to the incorporation by reference in the registration statements on Form S-3 (Registration Nos. 33-50639, 33-39596, 33-39596-01, 33-29024, 333-59671, 333-72566, 333-130117, 333-155580 and 333-158067), on Form S-4 (Registration No. 333-107556), and on Form S-8 (Registration Nos. 333-01953, 333-42695, 333-74415, 333-83164, 333-98877, 333-94101, 333-65781, 333-88233, 333-117855, 333-99671, 333-102111, 333-142452, 333-155587, 333-158069, 333-158071 and 333-163106) of General Electric Company of our report dated February 19, 2010, except as to page 10 and notes 1, 4, 6, 8, and 27, which are as of May 6, 2010, with respect to the statement of financial position of General Electric Company and consolidated affiliates as of December 31, 2009 and 2008, and the related statements of earnings, changes in shareowners’ equity and cash flows for each of the years in the three-year period ended December 31, 2009, and the effectiveness of internal control over financial reporting as of December 31, 2009, which report appears in the Form 8-K of General Electric Company to be filed on May 6, 2010. Our report refers to a change in the methods of accounting for impairment of debt securities, business combinations and noncontrolling interests in 2009; a change in the method of accounting for fair value measurements and the adoption of the fair value option for certain financial assets and financial liabilities in 2008; and, a change in the methods of accounting for uncertainty in income taxes and for a change or projected change in the timing of cash flows relating to income taxes generated by leveraged lease transactions in 2007. /s/ KPMG LLP KPMG LLP Stamford, Connecticut May 6, 2010
